Citation Nr: 0843865	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease, lumbar spine, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
recurrent subluxation of the left knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of operation, left knee with 
degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
March 1964 to August 1964, during peacetime and the Vietnam 
Era.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, Regional Office 
(RO), which granted service connection for degenerative disc 
disease of the lumbar spine, and assigned a 10 percent 
evaluation; granted service connection for recurrent 
subluxation of the left knee, and assigned a 10 percent 
evaluation; and denied an increased evaluation for residuals 
of operation of the left knee with degenerative changes.  The 
veteran disagreed with such decisions and subsequently 
perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased initial evaluation for his 
service-connected degenerative disc disease of the lumbar 
spine disability and his service-connected  recurrent 
subluxation of the left knee disability.  He also seeks an 
increased evaluation in excess of 10 percent for his service-
connected residuals of operation, left knee with degenerative 
changes, disability.  Based on review of the record, the 
Board finds that further development is necessary.  

Review of the record reveals that the veteran last underwent 
VA examinations of the "joints" and the spine in March 2005 
and May 2005, and the record contains subsequent statements 
from the veteran to the effect that his lumbar spine and left 
knee disabilities have worsened.  Thus, the Board finds that 
more contemporaneous VA examinations are needed in order to 
assess the current severity of the veteran's service-
connected lumbar spine and left knee disabilities.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
in part that VA's duty to notify a claimant seeking an 
increased evaluation included advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  In this 
case, such notice has not been provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit evidence 
that his left knee disability has 
worsened, including the effect an 
increased worsening of the condition has 
on employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.

2.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the VA Medical 
Center in Kansas City, Missouri, dated 
from 2006 to the present, regarding the 
veteran's degenerative disc disease of 
the lumbar spine disability and his 
left knee disabilities. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

3.  After completion of the above-
requested development, the veteran should 
be afforded a VA spine examination to 
determine the current nature and extent 
of his service-connected lumbar spine 
disability.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  

The examiner is specifically requested to 
describe applicable ranges of motion 
(flexion, extension and rotation) in 
terms of degrees.  Any limitation of 
motion of the lumbar spine should be 
described as slight, moderate or severe.  

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality and the extent the 
veteran's service-connected lumbar spine 
disability affects his ability to work. 

If there were any incapacitating episodes 
the veteran experienced during the past 
year due to the service-connected 
degenerative disc disease of the lumbar 
spine, the examiner should note the 
number of incapacitating episodes over 
the past year.  The claims folder, a copy 
of this REMAND, and a copy of the general 
rating formula for diseases and injuries 
of the spine must be made available to 
and reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.   

4.  The veteran should also be afforded a 
VA "joints" examination to determine 
the current nature and severity level of 
his service-connected left knee with 
recurrent subluxation, and residuals of 
operation including degenerative changes. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

Specifically, the examiner is requested 
to note: (a) whether the veteran 
demonstrates favorable ankylosis of the 
left knee in full extension, in slight 
flexion between 0 degrees and 10 degrees, 
in flexion between 10 degrees and 45 
degrees, or extremely unfavorable, in 
flexion at an angle of 45 degrees or more 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5256; (b) whether the veteran 
demonstrates moderate or severe recurrent 
subluxation or lateral instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; 
(c) whether the veteran demonstrates 
semilunar, dislocated cartilage, with 
frequent episodes of "locking," pain, 
and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; 
and (d) whether the veteran demonstrates 
malunion of the tibia and fibula with 
moderate or marked knee or ankle 
disability, or nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe applicable ranges of left knee 
motion (flexion and extension) in terms 
of degrees.

The examiner is also requested to note 
whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
evaluation claims, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

